DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/23/2021 has been entered.
The drawings were received on 4/23/2021.  These drawings are accepted.
The objections over the Drawings, Specifications, and Claims as presented in the Office Action mailed 1/26/2021 have been withdrawn based on the amendment filed 4/23/2021.
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 1/26/2021 have been withdrawn based on the amendment filed 4/23/2021.  

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 lines 1-2 “further including a reflective plate is positioned between the cover and at other surface of the first FPCB” should be --further including a reflective plate positioned between the cover and a second surface of the first FPCB--
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (CN 109100886) in view of Hamada (US 2009/0116222).
With regards to Claim 10, Mao et al. discloses a display device, comprising a first flexible circuit board [310] (see middle of page 3 and the middle of page 6 and Figure 7A); a plurality of light emitting diode (LED) elements [330] disposed on a first surface of the first FPCB [310] (see top of page 4 and Figure 7A); sensor units [350] each disposed at the same first surface of the first FPCB [310] between adjacent ones of the LED elements [330] (see middle of page 6 and Figures 7A and 7B), each of the sensor units [350] comprising at least one of a proximity sensor, an illumination sensor, a fingerprint sensor, a near infrared (N-IR) chip, and an ultraviolet (UV) chip (see middle of page 6 and Figure 7A), an optical sheet disposed on the LED elements [330], to diffuse light emitted from the LED elements [330] (see bottom of page 5 and Figure 7A); and a display image panel [110,100] disposed on the optical sheet (see bottom of page 5 and Figure 7A).
Mao does not explicitly disclose a cover, the first flexible circuit board is a first flexible printed circuit board positioned at one surface of the cover, and the display image panel disposed on the optical sheet is a liquid crystal display (LCD) image panel.
Hamada teaches a cover [20] (see paragraph 78 and Figure 8B); a first flexible printed circuit board (FPCB) (comprising the elements [11,12], see paragraph 63 and Figure 2B) positioned at one surface of the cover [20] (see paragraph 78 and Figures 8A, and 8B), and a liquid crystal display (LCD) image panel (see paragraphs 4, 9, and 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mao to include a cover, the first flexible circuit board is a first flexible printed circuit board positioned at one surface of the cover, and the display image panel is a liquid crystal display (LCD) image panel, as taught by Hamada.  One would have been motivated to do so in order to increase the light use efficiency (see Hamada paragraph 36), simplify the assembly of electrical circuitry within the device, and to provide high-quality color images (see Hamada paragraph 41).

With regards to Claim 15, Mao and Hamada disclose the display device as discussed above with regards to Claim 10.
Mao does not disclose the first FPCB is positioned between the cover and the LEDs.
Hamada teaches the first FPCB is positioned between the cover [20] and the LEDs [15] (see paragraphs 40 and 78 and Figures 2B and 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mao to include the first FPCB is positioned between the cover and the LEDs as taught by Hamada.  One would have been motivated to do so in order to arrange the LEDs in a direct LED backlight unit configuration (see Hamada paragraph 77).

With regards to Claim 16, Mao and Hamada disclose the display device as discussed above with regards to Claim 10.
Mao does not disclose the first FPCB is positioned between the cover and the LCD image panel.
Hamada teaches the first FPCB is positioned between the cover [20] and the LCD image panel (see paragraphs 4, 9, and 41 and Figures 2B and  8B; the arrangement shown in Figure 8B is a backlight unit for coupling with the LCD image panel, in which arrangement the first FPCB will be positioned between the cover and the LCD image panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mao to include the first FPCB is positioned between the cover and the LCD image panel as taught by Hamada.  One would have been motivated to do so in order to arrange the LEDs in a direct LED backlight unit configuration (see Hamada paragraph 77).

With regards to Claim 17, Mao and Hamada disclose the display device as discussed above with regards to Claim 10.
Mao further discloses the optical sheet includes a light diffusion sheet, the light diffusion sheet positioned adjacent to the LEDs (see bottom of page 5 and Figure 7A).

With regards to Claim 18, Mao and Hamada disclose the display device with LCD image panel as discussed above with regards to Claim 17.
Mao further discloses the light diffusion sheet is positioned between the LEDs [330] and the LCD image panel [100,110] (see bottom of page 5 and Figure 7A).

With regards to Claim 20, Mao and Hamada disclose the display device with LCD image panel as discussed above with regards to Claim 10.
Mao does not disclose a reflective plate is positioned between the cover and at other surface of the first FPCB.
Hamada teaches a reflective plate is positioned between the cover [20] and at other surface of the first FPCB (see paragraphs 39 and 63 and Figure 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mao to include a reflective plate is positioned between the cover and at other surface of the first FPCB as taught by Hamada.  One would have been motivated to do so in order to increase the light use efficiency (see Hamada paragraph 36) and to provide high-quality color images (see Hamada paragraph 41).

With regards to Claim 21, Mao and Hamada disclose the display device with LCD image panel as discussed above with regards to Claim 10.
Mao does not disclose the first FPCB is made of a transparent material, to allow easy passage of light from the LED elements.
Hamada teaches the first FPCB is made of a transparent material [11] (see paragraph 63 and Figure 2B), to allow easy passage of light from the LED elements (the examiner notes that while Hamada does not explicitly address the allowance of easy passage of light from the LED elements, Hamada substantially discloses the recited structure of the claim, which would substantially be capable of performing the intended use of passing light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mao to include the first FPCB is made of a transparent material, to allow easy passage of light from the LED elements, as taught by Hamada.  One would have been motivated to do so in order to include an insulating layer (see Hamada paragraph 63) while arranging the LEDs in a direct LED backlight unit configuration (see Hamada paragraph 77) to increase the light use efficiency (see Hamada paragraph 36).

Response to Arguments
Applicant’s arguments with respect to claims 10-13 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the present Office Action, Claim 10 and claims depending therefrom have been rejected over Mao in view of Hamada.  Such references have been utilized in the present rejection based on the amendments to the claims, particularly to Claim 10 per requiring the sensor units each disposed at the same first surface of the first FPCB, and the FPCB being positioned at one surface of a cover, and due to the inclusion of the subject matter of the limitations of Claims 20 and 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875